DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 21DEC2020 has been entered. No new matter has been entered. Applicant's arguments filed 21DEC2020 have been fully considered but they are not persuasive.
Regarding the argument part a (REMARKS P5-8 as filed), KOCHIK teaches a run-of-the-mill hot rolling mill.
FONTAINE is cited as teaching that modern day rolling mills are running faster and requiring more cooling water, which will make water running in a flume turbulent based on high flow rates.
DAVIS teaches a grit separator that operates under turbulent flow conditions. It is obvious to one having ordinary skill in the art to provide a separator in the flume operating at turbulent flow conditions to improve grit separation in a hot rolling mill. Note that DAVIS at C1/L18-23 discusses turbulent flow in the flume to prevent fouling of the flume. The goal of DAVIS of course is to separate grit from a flowing stream. DAVIS further teaches the desirability of reducing the area or "footprint" of separators (C2/L1-6), where the device is essentially “in the flume” having flume inlet/outlets and operating under turbulent flow conditions (C12-14; Fig. 2). It is common sense that placing a separator in the flume would take up less space than having a separator beside/next to the flume (compare for example placing a filter screen inside a bucket would take up 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues that any alleged combination of KOCHIK, FONTAINE and DAVIS would […] result in modifying the scale pit of KOCHIK […] and would not result in “using a separator located in the flume”. The examiner respectfully disagrees. DAVIS separates grit based on centrifugal force (DAVIS C3/L21). The rejection does not require modification of the scale pit, which separates wastewater based on gravity/settling.
Regarding the argument part b (REMARKS P9 as filed), the Applicant has not provided evidence that the flow in a hot rolling mill flume would not be turbulent. FONTAINE implies that the water flowing in the flume is turbulent (FONTAINE C2/L8-10, C4/L3-5). In considering the disclosure of FONTAINE, it is proper to take into account not only specific teachings of the reference but also the inferences which one 
Furthermore, the teachings of the references can be combined by one having ordinary skill in the art in a predictable manner to improve the wastewater treatment in a hot rolling mill. KOCHIK at C3/L5-7 reiterates the turbulent flow in the flume that provides for mixing. Applicant’s comparison is unpersuasive since it is comparing a volumetric flow rate of a heterogeneous mixture of grit, oil, and water (gallons/minutes) to a linear velocity (feet/second).
Regarding claims 8-10 (REMARKS P10-12 as filed), FONTAINE teaches a separator (Fig. 1) is located upstream of a concrete pit (Figs. 4-6), which appears to be a hole in the ground. See definition of “pit”. The rejection sets forth reasons why it is obvious to place the grit separator upstream a scale pit, which is known in the art. It is obvious to one having ordinary skill in the art to improve upon a wastewater separation process to efficiently separate grit, oil, and water.
It is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990). The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, WILSON teaches a separator including separation trays, which within a given energy limit, a head cell provides superior performance because of its greater working surface area (i.e., the combined area of the multiple trays). C2/L49-52.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3,6,8-10 are rejected under 35 U.S.C. 103 as being unpatentable over KOCHIK (US 5554298) in view of FONTAINE (US 3258123) in view of DAVIS (US 6811697).
Regarding claim 1, KOCHIK teaches a steel mill flume water treatment (title, Figs.) including a method for collecting mill scale (Fig. 1) from a hot rolling mill (C1/L14), the hot rolling mill including a flume (Fig. 1), the method comprising the steps of:
transporting mill scale particles in wastewater (via flume, Fig. 1; C1/L23-25);
retrieving the wastewater from a flume of the hot rolling mill (into a scale pit; Fig. 1); and
separating the mill scale particles from the wastewater using a separator (scale pit having oil skimmer, Fig. 1); and,
wherein the wastewater is turbulent in the flume evidenced by FONTAINE, which teaches that modern mills are designed to run at ever increasing speeds with greater amounts of cooling water being required to cool the roll surfaces (C2/L8-10) and further teaches “Because of its rapid rate of flow […], little if any scale is deposited on the bottom surface of the flume” (C4/L3-5).
KOCHIK does not teach the separator is located in the flume and the separator is located in the turbulent wastewater. However, DAVIS teaches an apparatus and method for extracting particles from a fluid stream (title, Figs.) comprising an inlet flume (Fig. 1 #40) and an outlet flume (Fig. 1 #66) and a grit removal chamber (Fig. 1 #11), which is operated in a turbulent flow regime (Fig. 2; abstract; C1/L23-24). DAVIS recognizes that 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the method of KOCHIK to include the separator of DAVIS in the turbulent water of the flume in order to improve grit separation efficiency while minimizing the space required. The references are combinable, because they are in the same technological environment of wastewater treatment. See MPEP 2141 III (A) and (G).
Regarding claim 2, DAVIS teaches the separator is a grit separator (abstract).
Regarding claim 3, KOCHIK teaches collecting the mill scale particles (bottom of scale pit; Fig. 1).
Regarding claim 6, KOCHIK teaches their scale pit is provided downstream from e.g. roughing stand or finishing stands (Fig. 1). It is apparent or obvious to one having ordinary skill in the art that the separator would be provided downstream from various conventional equipment of a rolling mill that produce scale.
Regarding claims 8-10, FONTAINE teaches a centrifugal scale removal pit (Fig. 1 #10) separator is located upstream of a pit (oil removal basin, Figs. 4-6 #46; C3/L47-50,62-70) and directs the wastewater downstream of the separator in the hot rolling mill further to the oil removing scale pit.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of KOCHIK to include the separator of DAVIS in the flume upstream the scale pit in order to first remove grit and then remove oil which improves separation efficiency. The references are combinable, because they 
Claims 4 and 22 are rejected under 35 U.S.C. 103 as obvious over KOCHIK (US 5554298) in view of FONTAINE (US 3258123) in view of DAVIS (US 6811697) in view of COOPER (US 2810633).
Regarding claims 4 and 22, KOCHIK teaches that in typical operations, iron ore and other particulate iron sources such as mill scale are agglomerated in a sintering process to reduce air emissions of particulates from the blast furnace (C1/L37-40). COOPER teaches a process of recovering iron values from blast furnace dust (title, Figs.) in rolling mills (C1/L15-20) including separating mill scale (settler, Fig. 1 #13), wich is directly connected to a dewatering device that dewaters the collected mill scale via a vacuum filter (Fig. 1 #14) before the scale is sent to the sinter plant (C2/L66-67,72-C3/L4).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of KOCHIK with the step of dewatering the collected scale as taught by COOPER in order to obtain a product which is sufficiently dense to transport by conveyor to a sintering plant for disposal. The references are combinable, because they are in the same technological environment of rolling mills. See MPEP 2141 III (A) and (G).
Claim 20 is rejected under 35 U.S.C. 103 as obvious over KOCHIK (US 5554298) in view of FONTAINE (US 3258123) in view of DAVIS in view of WILSON (US 6645382).
Regarding claim 20, KOCHIK does not teach the separator includes separation trays. WILSON teaches an energy-efficient head cell entry duct (title, Figs.) including a 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the method of KOCHIK with a separator including separation trays as taught by WILSON in order to improve grit separation performance and efficiency. The references are combinable, because they are in the same technological environment of wastewater treatment. See MPEP 2141 III (A) and (G).
Claim 21 is rejected under 35 U.S.C. 103 as obvious over KOCHIK (US 5554298) in view of FONTAINE (US 3258123) in view of DAVIS in view of BAHRKE (US 4091826).
Regarding claim 21, KOCHIK does not teach washing the mill scale particles. However, BAHRKE teaches a method for degreasing rolling mill scale (title, Figs.) including washing the mill scale particles (abstract) for the purpose of degreasing or removing oiling from the mill scale that allows the mill scale to be reused for sending to a sintering plant in an ecological, economical and simple manner (C1/L5-24,48-56).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of KOCHIK with step of washing the mill scale as taught by BAHRKE in order to allow the mill scale to be reused. The references are combinable, because they are in the same technological environment of mill scale treatment. See MPEP 2141 III (A) and (G).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cited Art
DUVAL (US 3439803) discusses the environmental and economic problems associated with mill scale, where the scale is dewatered and classified.
Hydro International Grit snail YouTube video https://www.youtube.com/watch?v=T44LhZo51u4 (Year: 2013)
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Liam Royce/Examiner, Art Unit 1777                                                                                                                                                                                                        
LIAM A. ROYCE
Primary Examiner
Art Unit 1777